990 F.2d 1262
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Edilberto GUZMAN, Defendant-Appellant.
No. 92-50369.
United States Court of Appeals, Ninth Circuit.
Submitted May 2, 1993.*Decided April 12, 1993.

Before CHOY, GOODWIN and SKOPIL, Circuit Judges:


1
MEMORANDUM**


2
Edilberto Guzman appeals his sentence imposed under the Sentencing Guidelines, following his guilty plea to possession with intent to distribute cocaine.   He contends that the district court erred by not granting a downward adjustment of his offense level due to his minor role in the offense.   We reject this contention and affirm.


3
The Sentencing Guidelines provide for a two-level reduction when the defendant is determined to be a minor participant.   U.S.S.G. § 3B1.2(b).   A district court's finding that a defendant does not qualify for minor participant status is heavily dependent upon the facts of the particular case and will be upheld unless clearly erroneous.   United States v. Andrus, 925 F.2d 335, 337 (9th Cir.), cert. denied, 112 S.Ct. 249 (1991).


4
Guzman contends that he played a minor role in the conspiracy and was substantially less involved than others.   Merely being less culpable than one's co-participants does not automatically result in minor or minimal status.   Id. at 338.   The record shows that Guzman and his sister posed as a married couple and lived at a house used for cocaine distribution and were to be paid $5,000 per month, that Guzman stored large quantities of cocaine at the house, unloaded cocaine into the house on several occasions, repackaged and assisted in counting cocaine, loaded cocaine into delivery vehicles and assisted in delivering cocaine.   We conclude that the district court's refusal to grant the two-level adjustment was not clearly erroneous.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3